internal_revenue_service number release date index number -------------------------------------------- ---------------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------ telephone number -------------------- refer reply to cc tege eoeg eo1 plr-100923-16 date july legend taxpayer supported_organization supporting_organization company a company b state x state y a b c marital trust trust trust trust fund stage x1 x2 x3 x4 x5 -------------------------------------------- ------------------------------------------ ---------------------------------------------------------------------------- ---- --------------------------------------------- ---------------------------------- ------------ ------------- ------------------------ ---------------------- ---------------------- ----------------------------------------- -------------------------------------------------- ---------------------------------- --------------------------------------- --------------------------------------- ----------------------------------------- -------- ----------- -------- --------- --------- plr-100923-16 x6 x7 x8 x9 x10 dollar_figurex1 dollar_figurex2 --------- --------- ----------- ----------- ----------- ---------------- ---------------- dear ---------------------------------------------- this letter responds to taxpayer’s date request for a ruling under sec_4941 of the internal_revenue_code facts taxpayer is recognized as a tax-exempt_organization described in sec_501 and classified as a private_foundation under sec_509 taxpayer is a state x nonprofit nonstock corporation and provides grants to dozens of public_charities within state x state y and two neighboring states taxpayer’s president and chairman is a and its only other trustee is b the supported_organization is a state y nonprofit nonstock corporation that is recognized as a tax-exempt_organization described in sec_501 and classified as a public charity under sec_509 and sec_170 supported_organization operates stage an outdoor performing arts venue where it provides an array of arts performances and education such as dance live music theater and children’s programming supported_organization receives financial support from taxpayer a is the chairman of the board_of directors of supported_organization and its president b is a director a majority of the nine members of the board_of directors of supported_organization are independent of taxpayer taxpayer represents that neither taxpayer nor any disqualified_person with respect to taxpayer controls supported_organization within the meaning of sec_4942 and the regulations thereunder or within the meaning of sec_53 d -1 b supporting_organization is also a state y nonprofit nonstock corporation that is recognized as a tax-exempt_organization described in sec_501 and classified as a public charity under sec_509 as a type_i_supporting_organization supporting_organization was established last year to support supported_organization the internal_revenue_code_of_1986 as amended to which all subsequent section references are made unless otherwise indicated plr-100923-16 by constructing and owning a new and expanded performing arts stage center its board_of directors is elected by supported_organization the current board_of supporting_organization is the same as the board_of supported_organization a is the chair of the board_of directors of supporting_organization and its president b is a director of supporting_organization supporting_organization has not accepted and will not accept gifts from any person who directly or indirectly controls the governing body of supported_organization within the meaning of sec_509 supporting_organization receives financial support from taxpayer taxpayer represents that neither taxpayer nor any disqualified_person with respect to taxpayer controls supporting_organization within the meaning of sec_4942 and the regulations thereunder or within the meaning of sec_53_4941_d_-1 company a is a real_estate development company founded by c and is a state x stock corporation a is the president and ceo and has a x1 direct beneficial_ownership interest in company a representing x2 of the voting power the remaining ownership interests are x3 held by marital trust x4 held by trust x5 held by trust and x6 held by trust company a through its many subsidiaries builds homes develops residential communities and owns develops and manages commercial space for shopping centers and offices company b is a subsidiary company of company a a has a x7 ownership_interest in company b the remaining ownership interests are x8 held by fund x9 held by company a and x10 held by trust stage is an outdoor venue that hosts several performances and events each summer entertaining thousands of visitors all seating is outdoors in a grassy field and for many performances guests bring their own lawn chairs and blankets limited space means that not everybody who wants to attend performances or events is able to do so and the size of the existing stage limits the type of performances that supported_organization can host at the venue supported_organization desires to have access to performing space near its current location that would provide greater capacity and more performance options supporting_organization was established to purchase the land and to construct and own the new performing arts stage center that will be used by supported_organization because of its history and relationships with the community supported_organization would like the new performing arts stage center to be as close to stage as possible however vacant lots of a size sufficient to construct the planned performing arts stage center are scarce in the neighborhood and the options for suitable space are limited to explore its options for expansion supported_organization hired a third-party consultant unrelated to supported_organization supporting_organization company a plr-100923-16 company b taxpayer or any disqualified_person with respect to taxpayer the consultant recommended that supported_organization construct a new performing arts stage center on land land currently owned by company b the land is located a little over half a mile away from stage and is adjacent to a large parking lot that can be used during performances making it an ideal location supported organization’s board_of directors upon extensive evaluation and consideration of the consultant’s recommendation concluded that the land is the best location for constructing a new performing arts stage center a in accordance with supported organization’s conflict of interest policy did not participate in any of the deliberations or voting on the decision to purchase the land the independent members of the board_of directors of the supported_organization voted to recommend to supporting_organization that it purchase the land upon consideration of the recommendation by supported_organization and other facts and information including the study by the independent consultant the board_of directors of supporting_organization has decided to proceed with the purchase of the land a in accordance with supporting organization’s conflict of interest policy did not participate in any deliberations or voting on the decision to purchase the land the independent members of the board_of directors of supporting_organization voted to authorize the purchase the purchase_price for the land will be determined by an independent third-party appraiser to be hired by an independent committee of directors of supporting_organization taxpayer plans to grant approximately dollar_figurex1 to supporting_organization for the purpose of constructing a new performing arts stage center and initial operating_expenses of said facility no portion of the grant will be used to purchase the land and the funds from the grant will not be used as a guarantee or as collateral for a loan to purchase the land there is no agreement express or implied between taxpayer and supporting_organization or supported_organization regarding the purchase of the land the grant funds will be placed into a segregated account until they are completely expended the entire project cost is anticipated to be approximately dollar_figurex2 so additional funding will be raised from the public the funds used by supporting_organization to purchase the land will be raised from the general_public or from government grants or some combination of both no portion of the funds used to purchase the land will be received from the taxpayer or any disqualified_person with respect to taxpayer ruling requested taxpayer requests a ruling that taxpayer’s proposed grant to supporting_organization for supporting_organization to construct and operate a new performing arts stage center on land supporting_organization will purchase using other funds from company b a disqualified_person with respect to taxpayer will not constitute an act of direct or indirect self-dealing under sec_4941 plr-100923-16 law sec_4941 of the code imposes an excise_tax on the disqualified_person s and each foundation_manager who knowingly participates in each act of self-dealing between a private_foundation and a disqualified_person sec_4941 defines self-dealing in part as including any direct or indirect sale_or_exchange or leasing of property between a private_foundation and a disqualified_person or agreement by a private_foundation to make a payment of money or other_property to a government_official sec_4946 provides in part that the term disqualified_person means with respect to a private_foundation a person who is- a a substantial_contributor to the foundation b a foundation_manager within the meaning of subsection b c an owner of more than percent of- i ii iii the total combined voting power of a corporation the profits interest of a partnership or the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation d a member_of_the_family as defined in subsection d of any individual described in subparagraph a b or c and e a corporation of which persons described in subparagraph a b c or d own more than percent of the total combined voting power i only for purposes of sec_4941 a government_official as defined in subsection c sec_4946 defines the term foundation_manager to include an officer director or trustee of a foundation sec_53_4941_d_-1 provides that the term indirect self-dealing shall not include a transaction engaged in with a government_official by an intermediary organization which is a recipient of a grant from a private_foundation and which is not controlled by such foundation within the meaning of subparagraph of sec_53_4941_d_-1 if the private_foundation does not earmark the use of the grant for any named government_official and there does not exist an agreement oral or written whereby the grantor foundation may cause the selection of the government_official by the intermediary organization that regulation also states that a grant by a private_foundation shall not constitute an indirect act of self-dealing even though the foundation had reason to believe that certain government officials would derive benefits from such grant so long as the intermediary organization exercises control in fact over the selection process and actually makes the selection completely independently of the private_foundation plr-100923-16 example of sec_53_4941_d_-1 illustrates the preceding provision the example describes a grant made by a private_foundation to a university for the purpose of conducting a seminar to study methods for improving the administration of the judicial system the university is not controlled by the private_foundation in conducting the seminar the university made payments to certain government officials by the nature of the grant the private_foundation had reason to believe that government officials would be compensated for participation in the seminar the university however had completely independent control_over the selection of such participants thus the grant by the private_foundation was not an indirect act of self-dealing with respect to the government officials sec_53_4941_d_-1 provides that an organization is controlled by a private_foundation if the foundation or one or more of its foundation managers acting only in such capacity may only by aggregating their votes or positions of authority require the organization to engage in a transaction which if engaged in with the private_foundation would constitute self-dealing sec_53_4946-1 provides generally that for purposes of sec_4941 only the term disqualified_person shall not include any organization described in sec_501 sec_53_4946-1 provides in part that for purposes of applying sec_4946 and e indirect stockholdings shall be taken into account under sec_267 and the regulations thereunder subject_to certain modifications analysis both a and b as foundation managers of taxpayer are disqualified persons under sec_4946 with respect to taxpayer company a is a disqualified_person with respect to taxpayer under sec_4946 because a owns stock representing more than of the total combined voting power in company a company b is also a disqualified_person with respect to taxpayer under the attribution_rules described in sec_53_4946-1 any direct purchase of land by taxpayer from company b which is a disqualified_person with respect to taxpayer would be considered an act of self-dealing under sec_4941 however taxpayer will not make a direct purchase of the land from company b taxpayer will make a grant to supporting_organization an intermediary organization which will be placed into a segregated account for use by supporting_organization to construct and operate a new performing arts stage center taxpayer’s grant will not be used by supporting_organization to purchase the land rather the funds used by supporting_organization to purchase the land will be raised from the general_public and or from government grants additionally supporting_organization had complete control_over the selection of the land for purchase supporting_organization is not plr-100923-16 controlled by taxpayer a or b within the meaning of sec_53_4941_d_-1 or sec_53_4941_d_-1 there is no agreement express or implied between taxpayer and supporting_organization or supported_organization regarding the purchase of the land the reasoning applied in sec_53_4941_d_-1 and example of sec_53_4941_d_-1 with regard to transactions with a government_official may be analogized to a situation in which a grant is provided by a private_foundation to an intermediary sec_501 organization that is not controlled by the private_foundation within the meaning of sec_53_4941_d_-1 and the intermediary may independently use the grant to construct and operate a performing arts venue on land purchased from a disqualified_person with other funds raised for that purpose in the absence of the grant funds being earmarked for use in purchasing the land and the absence of any other control by taxpayer of the supporting organization’s decision to purchase the land no act of indirect self-dealing occurs ruling based solely on the facts and representations submitted by taxpayer we rule that taxpayer’s proposed grant to supporting_organization for supporting_organization to construct and operate a new performing arts stage center on land supporting_organization will purchase using other funds from company b a disqualified_person with respect to taxpayer will not constitute an act of direct or indirect self-dealing under sec_4941 this ruling does not apply if the grant funds are used for purposes other than those specified the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2016_1 2016_1_irb_1 b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2016_1 sec_11 no ruling is granted as to whether taxpayer qualifies as an organization described in sec_501 and except as expressly provided above no opinion is expressed or implied concerning the federal_income_tax consequences of any other aspects of any transaction or item_of_income described in this letter_ruling because it could help plr-100923-16 resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling showing the deletions that we intend to make on the version that will be made available to the public is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely amy f giuliano senior technician reviewer exempt_organizations branch tax exempt government entities internal_revenue_service washington dc cc
